Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 04/18/2022 are acknowledged and have been fully considered.  Claims 1, 22-25, 27, 31, and 39-52 are now pending.  Claims 2-21, 26, 28-30, and 32-38 are canceled; claim 1 are amended; claims 22-25, 27, and 31 are withdrawn; claims 39-52 are new.
Claims 1 and 39-52 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/18/2022 has been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 39-42, 47-50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5276029 (Goettsche, 1994) in view of US PGPUB 20140194288 A1 (Grobler, 2014).
In regards to claims 1, 39-42, and 47-50, Goettsche teaches a wood preservative using a copper compound, such as basic copper carbonate (see Goettsche, column 1, lines 43-49), a polyamine, such as 1,3-diamonipropane or diethylenetriamine or triethylenetetramine (see Goettsche, column 1, lines 56-63), and a fungicidal, diffusing anion (see Goettsche, column 3, line 44) in an aqueous solution (see Goettsche, column 2, line 30-31) with a pH from 6 to 11, particularly from 7.5 to 9.5 (see Goettsche, column 61-62). As the preservative is an aqueous solution, the copper compound would be dissociated, thus copper ions would be present in the solution. Further, Goettsche teaches that the copper in the solution comprises from 0.01 to 2.0% of copper (see Goettsche, column 3, lines 34-38). Further, Goettsche teaches that the composition comprises a concentrate, in which the copper salt comprises from 2.5-50% by weight (see Goettsche, column 3, line 40) and further comprising water (see Goettsche, column 3, lines 52-57). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the amount of fungicide, Goettsche teaches that 0-30% of a fungicidal, diffusing anion is used (see Goettsche, column 3, line 44).
 Further in regards to claims 47-50, Goettsche teaches that the polyamine comprises from 5.0 to 50% by weight of the composition (see Goettsche, column 3, line 41). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Goettsche teaches an example with 1, 3-diamonipropane in an amount of 9.75% (see Goettsche, column 6, example 3) and an example with 8.2% of diethylenetriamine (see Goettsche, column 5, example 1). Further, it is noted that the instant specification sets forth the specific definition of the term “about” as meaning “a reasonable amount of deviation of the modified term such that the end result is not significantly changed. These terms of degree should be construed as including a deviation of at least ±5% of the modified term if this deviation would not negate the meaning of the word it modifies” (see paragraph 0021 of instant specification as filed).

Goettsche is silent on the composition comprising phosphorous acid and/or a salt thereof in the composition, but does teach a fungicidal component.

In regards to claims 1 and 40-41, Grobler teaches a plant supporting formulation comprising copper compounds, such as copper hydroxide, copper sulfate, and copper oxychloride (see Grobler, paragraphs 0031, 0039), phosphorous acid (see Grobler, paragraph 0039), and an alkylamine polymer (see Grobler, paragraph 0046) in an aqueous carrier (see Grobler, paragraph 0012). As the formulation is present in an aqueous carrier, the copper compound would be dissociated, thus copper ions would be present in the solution. In regards to the pH, the formulation is taught to have a pH of about 6 (see Grobler, paragraph 0086, 0153). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the amount of phosphorous acid, 
In regards to claim 52, a product-by-process claim drawn to a composition directed towards the aqueous composition, the patentability of a product does not depend on its method of production. Grobler teaches the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Grobler establish the aqueous composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the aqueous composition as instantly claimed produces a materially different product than Grobler. Further, the claim recites that the alkali metal inorganic base is an optional component, thus even though Grobler does not teach an alkali metal inorganic base, the limitation is obvious.

In regards to claims 1, 39-42, and 47-50, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche and Grobler to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, a polyamine such as 1,3-diaminopropane or triethylenetetramine, and phosphorous acid as a fungicidal anion as Grobler teaches that phosphorous acid is a known fungicide (see Grobler, paragraph 0039). It would be obvious to one with ordinary skill in the art to simply substitute the fungicidal component of Goettsche with the phosphorous acid of Grobler to obtain predictable results with a reasonable expectation of success as phosphorous acid is a known fungicide. Further, in regards to claims 1 and 47-50, Goettsche teaches that the fungicidal is present in the amount of 0-30% by weight of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 52, a product-by-process claim drawn to a composition directed towards an aqueous composition, the patentability of a product does not depend on its method of production. The combination of Goettsche and Grobler teach the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Goettsche and Grobler establish the aqueous composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the aqueous composition as instantly claimed produces a materially different product than aqueous composition of Goettsche and Grobler. 

Claims 43-46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5276029 (Goettsche, 1994) in view of US PGPUB 20140194288 A1 (Grobler, 2014) as applied to claims 1, 39-42, 47-50, and 52 above, and further in view of US PGPUB 20150056258 A1 (Richardson, 2015).

The teachings of Goettsche and Grobler have been described supra. Grobler further teaches that potassium phosphite, an alkali metal salt of phosphorous acid, is an acceptable fungicide that is used in the composition (see Grobler, paragraph 0039)

The teachings of Goettsche and Grobler are silent on the composition comprising an alkali metal inorganic base. 

Richardson teaches a wood preservative comprising basic copper carbonate, copper hydroxide, copper oxychlorides, copper sulfate, among others (see Richardson, abstract). The wood preservative further comprises sodium hydroxide or potassium hydroxide or an alkali carbonate (i.e. potassium carbonate) as a pH modifier (see Richardson, paragraph 0146) as well as phosphorous acid (see Richardson, paragraph 0066). 
Further in regards to claim 51, it is noted as as the pH of the composition is a variable that can be modified, by adjusting the amount of pH modifier (i.e. the alkali carbonate), the pH changing as the pH modifier is changed, the amount of pH modifier would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed amount of pH modifier cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, amount of pH modifier in Richardson to obtain the desired balance between the pH as taught by Richardson (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In regards to claims 43-46 and 51, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche, Grobler, and Richardson to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, phosphorous acid or potassium phosphite, a polyamine such as 1, 3-diaminopropane or triethylenetetramine, and a pH modifier such as sodium or potassium hydroxide. One with ordinary skill in the art would be motivated to combine the composition of Goettsche and Grobler with the sodium or potassium hydroxide pH modifiers, as the use of other modifiers can cause precipitation which cause undesired plugging of the wood, especially when working with carbonates (see Richardson, paragraph 0146), according to the known methods of making a wood preservative (see Richardson, paragraphs 0079, 0095) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in regards to claim 45, a product-by-process claim drawn to a composition directed towards an aqueous composition, the patentability of a product does not depend on its method of production. The combination of Goettsche, Grobler, and Richardson teach the instantly claimed aqueous composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Goettsche, Grobler, and Richardson establish the aqueous composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the aqueous composition as instantly claimed produces a materially different product than the aqueous composition of Goettsche, Grobler, and Richardson.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

	In regards to applicant’s argument of unexpected results, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, claim 1 recites one limitation as the “phosphorous acid in an amount of from about 18 wt% to about 24 wt%”, however the data presented in Table 1 (see instant specification as filed, page 24) only shows comparative examples with 24 and 28 wt% of the phosphorous acid and 24% is within the claimed range so it is clear that the amount of phosphorous appears to not be critical. Another example is the claimed amount of phosphorous acid and/or a salt thereof is about 18%  to about 24 wt% (see claim 1) however the only example shown is with 11 wt% of the ethylenediamine which was shown to only have no precipitant after one week, however the claim is drawn to “no detectable precipitate forms for a time of at least one month” (see claim 1). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, with the lack of comparative data in which the amount of the phosphorous acid and/or a salt thereof is not 24 wt%, it is difficult to establish that the results are unexpected. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

In regards to the applicant’s argument against Goettsche, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant points out that the teachings of Goettsche comprises a fatty amine, however applicant is reminded that the claims as written have an open transition (i.e. comprising), which allows for additional components to be present in the instantly claimed composition. In regards to the argument against the inclusion of a fungicidal diffusing anion, it is pointed out that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). In the instant case, Goettsche teaches that 0-30% of a fungicidal, diffusing anion is used (see Goettsche, column 3, line 44). 

In regards to applicant’s arguments against Grobler, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, there is clear overlap between the art of Goettsche and Grobler. Grobler teaches a plant supporting formulation comprising copper compounds, such as copper hydroxide, copper sulfate, and copper oxychloride (see Grobler, paragraphs 0031, 0039), phosphorous acid (see Grobler, paragraph 0039), and an alkylamine polymer (see Grobler, paragraph 0046) in an aqueous carrier (see Grobler, paragraph 0012). As the formulation is present in an aqueous carrier, the copper compound would be dissociated, thus copper ions would be present in the solution. In regards to the pH, the formulation is taught to have a pH of about 6 (see Grobler, paragraph 0086, 0153). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the argument that Grobler does not teach or suggest aqueous compositions that are stable, Grobler does teach that the composition comprises any additives that enhance stability (see Grobler, paragraph 0027). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche and Grobler to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, a polyamine such as 1,3-diaminopropane or triethylenetetramine, and phosphorous acid as a fungicidal anion as Grobler teaches that phosphorous acid is a known fungicide (see Grobler, paragraph 0039). It would be obvious to one with ordinary skill in the art to simply substitute the fungicidal component of Goettsche with the phosphorous acid of Grobler to obtain predictable results with a reasonable expectation of success as phosphorous acid is a known fungicide. Further, in regards to claims 1 and 47-50, Goettsche teaches that the fungicidal is present in the amount of 0-30% by weight of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


In response to applicant's argument that Richardson teaches injectable particulates, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Goettsche, Grobler, and Richardson to formulate an aqueous composition with a pH from 6 to 11, particularly from 7.5 to 9.5 comprising basic copper carbonate, phosphorous acid or potassium phosphite, a polyamine such as 1, 3-diaminopropane or triethylenetetramine, and a pH modifier such as sodium or potassium hydroxide. One with ordinary skill in the art would be motivated to combine the composition of Goettsche and Grobler with the sodium or potassium hydroxide pH modifiers, as the use of other modifiers can cause precipitation which cause undesired plugging of the wood, especially when working with carbonates (see Richardson, paragraph 0146), according to the known methods of making a wood preservative (see Richardson, paragraphs 0079, 0095) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.



Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611